Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

As discussed in Examiner interview of 12/03/2021 a second non-final is being issued as relevant prior art was discovered in an IDS of 9/24/2021 after the first non-final was issued to give Applicant a fair chance at response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth (GB 498834).

    PNG
    media_image1.png
    594
    507
    media_image1.png
    Greyscale


Regarding claim 1. 
As shown above Booth discloses a diverter/mixing valve comprising: 
a main outer housing (12) having a first inlet port (12a), a second inlet port (12b), and an outlet port (7d); a barrel assembly(9,10) rotatably disposed inside the main housing, the barrel assembly including an inner sleeve(9) having inner flow openings 

and an actuation device (17) rotatably connected to the inner sleeve of the barrel assembly, the actuation device (17) rotating the barrel assembly (9,10) between an open end inlet position where a first fluid stream flows into the first inlet port (12a), through the inner sleeve (9), and out the outlet port (7d)  and a second fluid stream is blocked from flowing into the second inlet port (12b), and an open side inlet position where the second fluid stream flows into the second inlet port, through the outer sleeve (10), and out the outlet port and the first fluid stream is blocked from flowing into the first inlet port (12a).

Regarding claim 2. 
The diverter/mixing valve of claim 1 further comprising an outlet housing having a circular cross-section (As shown above the cross-sections can  be seen a circular), an inlet connecting portion connected to the outlet port of the main housing, and an outlet portion having an outlet opening.

Regarding claim 3.
 The diverter/mixing valve of claim 2, wherein the inlet connecting portion has a diameter less than a diameter of the outlet port (as shown above) of the main housing such that the inlet connecting portion slides into the outlet port in the main housing.

Regarding claim 4. 
The diverter/mixing valve of claim 1, wherein the first inlet port includes a first inlet port opening and is disposed at a first end of the main housing, wherein the second inlet port includes a second inlet port opening and is disposed on a side of the main housing, and wherein the outlet port includes an outlet port opening defined in a second end of the main housing opposite that of the first end. (A “side can be opposite and end)

Regarding claim 5. 
The diverter/mixing valve of claim 1, wherein the main housing includes an inner support having a frustoconical shape (frusto-conical shapes are seen above), a first end connected to the first inlet port of the main housing that forms a channel disposed around an inner perimeter of the first end of the main housing, a second end distally located from the first end, a side surface that extends circumferentially from the first end to the second end, and inlet openings defined in opposite sides of the side surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth (GB 498834).

Regarding claim 11. 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art that the manual actuation could be changed to 
The diverter/mixing valve of claim 1, wherein the actuation device is one of a radio controlled servo, an electronic actuation device, a hydraulic actuation device, a pneumatic actuation device, and a motor.


Allowable Subject Matter
Claims 12-20 are allowed.
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KEVIN R BARSS/Examiner, Art Unit 3753